                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


ALFREDO DANIEL MONTANEZ,

                     Plaintiff,
                                                   Case No. 18-cv-692-pp
       v.

MERCY MAHAGA,

                     Defendant.


 ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
              (DKT. NO. 39) AND DISMISSING CASE


       Plaintiff Alfredo Daniel Montanez is an inmate at the Milwaukee County

Jail and is representing himself. He filed this lawsuit under 42 U.S.C. §1983,

alleging that defendant Mercy Mahaga violated his constitutional rights. Dkt.

No. 15. On December 6, 2018, the court screened the plaintiff’s second

amended complaint and allowed him to proceed on a deliberate-indifference

claim against the defendant based his allegations that she 1) “ignored or

minimized his requests for pain relief and a walker/cane;” 2) “prescribed a

dangerous amount of ibuprofen;” and 3) “refused to renew [another provider’s]

prescription [for pain medication] after it expired.” Dkt. No. 17 at 6. On

September 23, 2019, the defendant filed a motion for summary judgment.1




1The  plaintiff filed a sur-reply in response to the defendant’s reply brief. Dkt.
No. 50. The Federal Rules of Civil Procedure and this court’s Civil Local Rules
do not allow parties to file sur-replies without the court’s permission. See Civ.
L. R. 56; Fed. R. Civ. P. 56. Because the plaintiff did not ask the court for
                                         1

            Case 2:18-cv-00692-PP Filed 04/30/20 Page 1 of 14 Document 52
I.    RELEVANT FACTS

      On November 2, 2017, the plaintiff was arrested and booked into the

Milwaukee County Jail. Dkt. No. 44 at ¶8. A week later, on November 9, he was

examined by the defendant, who worked at the jail as a licensed Advanced

Practice Nurse Prescriber. Id. at ¶1; Dkt. No. 41 at ¶2. According to the

defendant, the plaintiff reported that he had a history of chronic back pain and

was using opiates while in the community. Dkt. No. 41 at ¶3; Dkt. No. 44 at

¶9. The plaintiff told the defendant that he was obtaining medication, including

Valium, Percocet and OxyContin, without prescription; he also had been using

benzodiazepines and cocaine. Dkt. No. 44 at ¶¶41, 42; Dkt. No. 41 at ¶3.

Although the defendant noted that the plaintiff limped when he walked and

was dragging his right foot, she observed him to be alert and oriented and in no

apparent distress. Dkt. No. 41 at ¶3.

      The plaintiff asserts that when he entered the defendant’s office for an

intake examination, she was looking at his medical records on her computer.

Dkt. No. 15 at 2.2 He told the defendant that he was in excruciating pain and


permission to file a sur-reply, the court did not consider that filing when
making its decision.

2 Under Civil L. R. 56(b)(2)(B)(i) a party must respond to each of the opposing
party’s proposed facts, specifically referencing affidavits, declarations, parts of
the record and other supporting materials that support any disagreement. The
plaintiff did not comply with this rule; he did not file a declaration in support of
his disagreements with the defendant’s proposed facts. The plaintiff did,
however, declare under penalty of perjury that the statements in his second
amended complaint were true and correct. Dkt. No. 15 at 8. To the extent that
those statements comply with Fed. R. Civ. P. 56(c)(4), the court will consider
them as evidence in support of the plaintiff’s opposition to the defendant’s
motion. See Ford v. Wilson, 90 F.3d 245. 246-47 (7th Cir. 1996).
                                         2

        Case 2:18-cv-00692-PP Filed 04/30/20 Page 2 of 14 Document 52
that he couldn’t walk or sleep without difficulty and discomfort. Id. at 3.

According to the plaintiff, he asked if his family could bring in his medication,

but the defendant refused his request. Id.

       The defendant explains that the jail had received the plaintiff’s

medication history from the Sixteenth Street Community Health Center, where

the plaintiff was being treated when he was out in the community. Dkt. No. 44

at ¶7. The plaintiff had last been examined there on June 22, 2017 by Rachel

Vogelgesang for complaints of back pain. Id. at ¶5. Vogelgesang had prescribed

ibuprofen for pain and tizanidine (a muscle relaxer) for seven days, no refills.

Id. at ¶6. According to the defendant, the plaintiff’s medication history also

showed that as of June 2017, the plaintiff had prescriptions for triamcinolone

(a steroid) and omeprazole (proton pump inhibitor for GERD). Id. at ¶7. All

other pain medications had been discontinued years earlier. Id.; Dkt. No. 41 at

¶11.

       The defendant explains that per jail guidelines, she could not prescribe

opiates or muscle relaxants for the plaintiff’s complaints of pain because he did

not have a medical order indicating that he had a permanent disability with

chronic pain. Dkt. No. 44 at ¶¶29, 30. The defendant prescribed the plaintiff

ibuprofen for his pain at a daily dosage of 2,400 mg (two 600 mg tablets, twice

per day). Id. at ¶12. The recommended maximum daily dosage of ibuprofen, for

an adult, is 3,200 mg. Id. at ¶13. The daily dosage the defendant prescribed

was the same as the daily dosage that Vogelgesang had prescribed. Id. at ¶5,

16. The plaintiff points out, however, that while the daily dosage was the same,

                                         3

         Case 2:18-cv-00692-PP Filed 04/30/20 Page 3 of 14 Document 52
Vogelgesang had prescribed four doses of 600 mg daily, while the defendant

prescribed two doses of 1,200 mg daily. Dkt. No. 48 at ¶16.

      Despite observing the plaintiff limping, the defendant did not give the

plaintiff a cane as a walking aid. Dkt. No. 44 at ¶11. She explains that medical

staff do not give walking aids to inmates unless there is a physician’s order

confirming a medical disability because walking aids can be used as weapons

in the jail. Id. at ¶31. The plaintiff did not have an order of medical disability

when she examined him, so the standard of practice did not allow her to give

him a walking aid. Id. at ¶32.

      The plaintiff did not see or speak to the defendant after November 9,

2017. Dkt No. 44 at ¶45. According to the plaintiff, he began to develop

complications while urinating; it was taking longer than usual with abnormal

pauses and pain. Dkt. No. 15 at 4. The plaintiff never was tested for kidney

problems, dkt. no. 44 at ¶55, but he states that, at some unspecified point,

another nurse told him to stop taking so much ibuprofen because it was

damaging his kidneys, dkt. no. 15 at 4.

      On January 9, 2018, Charles Dombeck, a licensed Advanced Practice

Nurse Prescriber (who is not a defendant), examined the plaintiff. Dkt. No. 44

at ¶22. He prescribed acetaminophen and ibuprofen. Id. at ¶26. He also noted

that the plaintiff had obtained a walker from another inmate—he did not have

a medical order for it. Id. at ¶¶34, 52. Because the correctional officers had not

confiscated the walker, Dombeck decided the plaintiff could keep it for an

additional fourteen days. Id. at ¶35.

                                          4

        Case 2:18-cv-00692-PP Filed 04/30/20 Page 4 of 14 Document 52
      The plaintiff asserts that his prescription for acetaminophen and

ibuprofen ran out on February 7, 2018. Dkt. No. 15 at 6. The plaintiff alleges

that a nurse (who is not a defendant) told him that the defendant refused to

refill the prescription. Id. The defendant responds that nothing in the plaintiff’s

medical records indicates that she was contacted in February 2018 about

renewing the plaintiff’s prescription for acetaminophen and ibuprofen. Dkt. No.

41 at ¶18. She further explains that, even if she had been contacted about

renewing the prescription, the standard of practice would have required her to

complete a clinical evaluation before determining whether it was appropriate to

renew the prescription. Id. at ¶19. The defendant clarifies that, after November

9, 2017, no one ever asked her to evaluate the plaintiff. Id. at ¶20.

II.   DISCUSSION

      A.    Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A dispute

over a “material fact” is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.




                                         5

        Case 2:18-cv-00692-PP Filed 04/30/20 Page 5 of 14 Document 52
      A party asserting that a fact cannot be disputed or is genuinely disputed

must support the assertion by:

           (A) citing to particular parts of materials in the record,
           including depositions, documents, electronically stored
           information, affidavits or declarations, stipulations (including
           those made for purposes of the motion only), admissions,
           interrogatory answers, or other materials; or

           (B) showing that the materials cited do not establish the
           absence or presence of a genuine dispute, or that an adverse
           party cannot produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

      B.      Analysis

      The court allowed the plaintiff to proceed on a claim that the defendant

was deliberately indifferent to his serious medical need in violation of the

Eighth Amendment because she ignored or minimized his requests for pain

relief and a walker or cane, because she prescribed him a dangerous amount of

ibuprofen and because she refused to renew the acetaminophen and ibuprofen

prescriptions after they expired. Dkt. No. 17 at 6.

      The defendant examined the plaintiff one week after he was arrested.

Because the plaintiff was a pretrial detainee, his claim arises under the

Fourteenth Amendment. The Seventh Circuit applies a two-part test when

assessing a pretrial detainee’s Fourteenth Amendment challenge to the medical

care he received. Williams v. Ortiz, 937 F.3d 936, 942 (7th Cir. 2019). To

                                          6

        Case 2:18-cv-00692-PP Filed 04/30/20 Page 6 of 14 Document 52
survive summary judgment, the plaintiff “must demonstrate that genuine

issues of material fact exist on two questions: (1) whether he suffered from an

objectively serious medical condition and (2) whether the medical staff’s

response to it was objectively unreasonable.” Id. at 942-43 (citations omitted).

Because there is no dispute that the plaintiff’s chronic back pain qualifies as

an objectively serious medical condition, the court will focus its analysis on the

second question. In assessing the reasonableness of the defendant’s response,

the court considers the totality of the facts and circumstances. Id. at 942.

“Negligence or gross negligence does not meet this standard.” Id. Nor does a

plaintiff’s disagreement with the provider’s course of treatment mean that the

course of treatment was objectively unreasonable. Id. at 944.

       The court allowed the plaintiff to proceed on claims based on his

allegations that the defendant 1) refused to provide him with adequate pain

relief and refused to give him a cane; 2) prescribed a dangerous amount of

ibuprofen; and 3) refused to renew his prescription for acetaminophen and

ibuprofen. To survive summary judgment, the plaintiff must present evidence

from which a reasonable jury could conclude that, considering the totality of

the circumstances, those three decisions were objectively unreasonable.

            1.     Pain Medication and Cane

      The parties agree that the defendant reviewed the plaintiff’s pain

medication records before deciding what pain medication to prescribe. The

defendant explains she had noted that the plaintiff’s most recent provider had

prescribed 2,400 mg of ibuprofen daily. She also noted that all prescriptions for

                                        7

        Case 2:18-cv-00692-PP Filed 04/30/20 Page 7 of 14 Document 52
other pain medications had expired years earlier. Although the plaintiff told the

defendant that he was taking other medications to address his pain, he

admitted that he did not have prescriptions for those medications. The

defendant explains that she decided to continue with the medication that the

plaintiff’s community provider had recommended: 2,400 mg of ibuprofen daily.

      The defendant didn’t ignore the plaintiff’s pain or refuse to give him pain

medication. She refused to give him the pain medication he wanted. There is no

evidence in the record from which a jury could reasonably conclude that the

defendant’s decision to give the plaintiff the same dose of ibuprofen that his

community provider had recommended was objectively unreasonable, or that

her decision not to prescribe him stronger medication for which he did not have

a current prescription was unreasonable. The plaintiff disagrees with the

defendant’s decision to give him ibuprofen rather than something stronger, but

that disagreement does not support a conclusion that the defendant’s decision

was objectively unreasonable.

      The defendant explains that she did not give the plaintiff a cane as a

walking aid because no physician had found that the plaintiff was medically

disabled and required a walking aid. She explains that canes can be used as

weapons, which is why an order confirming disability is required before jail

staff will give a cane to an inmate. The plaintiff does not dispute that no

physician had entered an order of disability. He asserts only that the defendant

saw him limping and dragging his foot. Many people who limp are able to walk




                                        8

        Case 2:18-cv-00692-PP Filed 04/30/20 Page 8 of 14 Document 52
without a walking aid, and the defendant has presented no evidence that he

was unable to walk under his own power without assistance.

      The plaintiff points to the fact that Dombeck ordered that he be allowed

to use a walker, but Dombeck did so only because the plaintiff had managed to

get a walker from another inmate. Dombeck confirms that he did not prescribe

the walker under a medical order of disability. Dkt. No. 43 at ¶10. He allowed

the plaintiff to have the walker only for an additional two weeks, suggesting

that he did not believe the plaintiff had a permanent disability requiring long-

term use of a walking aid. Considering the totality of the circumstances, no

jury could reasonably conclude that the defendant’s refusal to provide the

plaintiff with a cane was objectively unreasonable.

            2.    1,200 mg of Ibuprofen, Two Times per Day

      The defendant explains that she prescribed the plaintiff the same daily

ibuprofen dosage that his community provider had recommended—2,400 mg.

Rather than prescribing 600 mg four times per day as the plaintiff’s community

provider had recommended, however, she prescribed 1,200 mg (two tablets of

600 mg) two times per day. Dkt. No. 41 at ¶¶8, 4. Based on her professional

education and experience as an Advanced Practice Nurse Prescriber, the

defendant explains that the recommended daily dose of ibuprofen for an adult

is 3,200 mg, which is 800 mg more than what she prescribed the plaintiff. Id.

at ¶¶2, 4. She also asserts that the amount she prescribed—2,400 mg per

day—does not cause kidney failure and that that dose is routinely prescribed to

treat pain complaints. Id. at ¶4. Dombeck, who also is an Advanced Practice

                                        9

        Case 2:18-cv-00692-PP Filed 04/30/20 Page 9 of 14 Document 52
Nurse Prescriber, confirmed that a daily dose of 2,400 mg is typical for short-

term treatment of pain symptoms and that there is no medical evidence

supporting a conclusion that that dosage, taken daily, negatively impacts the

kidneys. Dkt. No. 43 at ¶2, 8.

      The plaintiff has provided no admissible evidence to rebut the

defendant’s evidence. In his second amended complaint, the plaintiff alleged

that another nurse told him he was taking too much ibuprofen and that his

kidneys were shutting down. Dkt. No. 15 at 4. The plaintiff did not identify this

other nurse and provided no affidavit from the other nurse (or anyone else)

supporting this statement. The plaintiff cannot use accounts of what other

people said as evidence to support his argument. That’s hearsay, and the court

may not consider inadmissible hearsay when deciding whether a dispute of

material fact exists. See Carlisle v. Deere & Co., 576 F.3d 649, 655-56 (7th Cir.

2009); Gunville v. Walker, 583 F.3d 979, 985 (7th Cir. 2009) (explaining that

“hearsay is a statement, other than one made by the declarant while testifying

at the trial or hearing, offered in evidence to prove the truth of the matter

asserted” (citing Fed. R. Evid. 801(c))).

      The plaintiff submitted two pages from an unknown source that contain

general information about ibuprofen. Dkt. No. 47-1 at 9-10. He claims that this

document rebuts the defendant’s assertion that prescribing 1,200 mg of

ibuprofen two times per day is not objectively unreasonable. The court is

mystified by this claim. The document states, “The maximum amount of

ibuprofen for adults is 800 milligrams per dose or 3200 mg per day (4

                                            10

        Case 2:18-cv-00692-PP Filed 04/30/20 Page 10 of 14 Document 52
maximum doses).” Id. at 9. The defendant prescribed the plaintiff less than the

3,200 mg per day referenced in this document. It appears that the plaintiff

believes that because this document references four doses of a maximum of

800 milligrams per dose, and the defendant prescribed him two doses of 1,200

milligrams per dose, the defendant’s prescription somehow violated the dosage

described in the document. The court does not see how it would matter

whether the plaintiff received three 800-milligram pills or two 1,200 milligram

pills—as long as his total dosage did not exceed the recommended dose of

3,200, which it did not, there is no basis for a reasonable jury to conclude that

the defendant’s prescription was unreasonable.

      Even if the document did rebut the defendant’s assertions, the

statements in it are inadmissible hearsay, so the court cannot rely on them in

assessing the defendant’s motion for summary judgment. See Bombard v. Fort

Wayne Newspapers, Inc., 92 F.3d 560, 562 (7th Cir. 1996) (“The evidence relied

upon must be competent evidence of a type otherwise admissible at trial.”). The

court has no idea who made these statements or in what context these

statements were made, making this evidence unreliable and inadmissible for

purposes of summary judgment.

      Further, as the defendant points out, it appears that this information

may have been updated on December 22, 2018. Dkt. No. 47-1 at 9. That is

more than a year after the defendant prescribed ibuprofen for the plaintiff,

making the statements irrelevant in terms of deciding whether the defendant’s

decision was objectively reasonable at the time she made it.

                                       11

       Case 2:18-cv-00692-PP Filed 04/30/20 Page 11 of 14 Document 52
      The plaintiff has presented only his opinion that he should not have

taken 1,200 mg of ibuprofen in a single dose and that doing so harmed his

kidneys. But the plaintiff concedes that he has no knowledge as to what the

maximum recommended dosage of ibuprofen is, he has no health care training

or expertise and he never was tested for kidney problems. Dkt. No. 44 at ¶¶54-

56. The plaintiff is speculating that the dosage the defendant prescribed was

objectively unreasonable, but “mere speculation or conjecture will not defeat a

summary judgment motion.” McCoy v. Harrison, 341 F.3d 600, 604 (7th Cir.

2003). No reasonable jury could conclude that the defendant’s decision to

prescribe two daily doses of 1,200 mg of ibuprofen was objectively

unreasonable.

            3.     Refusal to Renew the Plaintiff’s Prescription

       The defendant did not indicate whether she remembered if someone

asked her to renew the plaintiff’s expired prescription. Perhaps she does not;

given the many health requests inmates must make at the jail, a single, limited

request made more than a year ago likely would be difficult to recall. The

defendant does, however, point out that there is no indication in the plaintiff’s

medical records that anyone asked her to renew the expired prescription. She

also explains that, even if someone had asked her to renew the prescription,

the standard of practice would have required that she first examine the plaintiff

to determine if it was appropriate to renew the prescription because it had been

months since she last examined him. Dkt. No. 41 at ¶19. The defendant




                                        12

       Case 2:18-cv-00692-PP Filed 04/30/20 Page 12 of 14 Document 52
clarifies that no one asked her to examine the plaintiff after November 9, 2017.

Id. at ¶20.

       The plaintiff has presented no admissible evidence from which a jury

could reasonably conclude that the defendant’s refusal to renew his expired

prescription (assuming that she did refuse to do so) was objectively

unreasonable. In his amended complaint he stated that another nurse (who is

not a defendant) told the plaintiff that the defendant refused to refill the order

and said, “I’m not giving that man anything.” Dkt. No. 15 at 6. As explained

earlier, what the plaintiff says this nurse told him is hearsay, so it is

inadmissible for purposes of summary judgment.

       The plaintiff has presented no evidence from which a jury could

reasonably conclude that the defendant’s decision not to renew the plaintiff’s

prescription without first examining him was objectively unreasonable. The

court will grant summary judgment in favor of the defendant.

III.   CONCLUSION

       The court GRANTS the defendant’s motion for summary judgment. Dkt.

No. 39. The court DISMISSES this case and will enter judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or




                                         13

        Case 2:18-cv-00692-PP Filed 04/30/20 Page 13 of 14 Document 52
excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the

entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 30th day of April, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                          14

        Case 2:18-cv-00692-PP Filed 04/30/20 Page 14 of 14 Document 52
